t c memo united_states tax_court jean w lange and jeanne p lange petitioners v commissioner of internal revenue respondent docket no filed date david r rhein for petitioners j anthony hoefer for respondent memorandum findings_of_fact and opinion fay judge respondent determined deficiencies in petitioners' federal income taxes as follows year deficiency dollar_figure big_number big_number the sole issue for decision is whether petitioners are entitled to deductions under sec_162 or sec_212 for legal expenses paid during the years and findings_of_fact most of the facts have been stipulated and are so found the stipulations of facts and attached exhibits are incorporated herein by this reference at the time the petition in this case was filed petitioners resided in sac city iowa petitioner jean lange hereinafter referred to as peti- tioner and his brother elmer lange elmer acquired an percent interest in union state bank the bank in late or later the brothers formed madison holding_company madison and exchanged the bank stock and the debt they had incurred in purchasing the bank stock for stock in madison while each brother had purchased an equal number of shares of the bank stock petitioner incurred dollar_figure more debt than elmer in 1all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated acquiring the bank stock to compensate for this disparity elmer received big_number more shares of madison preferred_stock than petitioner the madison stock was issued as follows common shares preferred shares elmer petitioner big_number big_number big_number big_number the preferred_stock provides for a per share non- cumulative preferred dividend on dissolution each share entitles the holder to receive a dollar_figure liquidation preference over the common_stock but the holder is not entitled to receive proceeds in excess of the dollar_figure preference finally the preferred_stock is voting_stock despite the inequality in their ownership positions elmer and petitioner treated each other as equal partners when the bank suffered financial reverses in the 1980's petitioner and elmer contributed equal amounts dollar_figure each to madison these funds were used to strengthen the bank financially petitioner was more involved with the bank's daily operations and elmer acquiesced to petitioner's management decisions the record indicates that the brothers intended to equalize their respective ownership positions in madison at some future time none of the family members other than the two brothers was aware of the disparity in stock ownership in the brothers executed a buy sell agreement to provide for the disposition of madison stock upon the death of either of them the agreement gave the surviving brother the right to purchase the common and preferred_stock from the deceased brother's widow the buy sell agreement was executed by both brothers and their respective spouses in elmer tried to equalize ownership of the madison preferred_stock his accountant informed him that to equalize their ownership positions madison could issue big_number additional shares to petitioner or elmer could sell of his shares to petitioner petitioner and elmer agreed that it would be easier to have elmer sell shares of his preferred_stock to peti- tioner this transaction never occurred however due to concerns over the bank's financial stability elmer died on date elmer's widow beth was appointed executrix of his estate beth soon discovered the disparity in petitioner and elmer's preferred_stock ownership after some discussions between the respective families an agreement was drafted which acknowledged the disparity and provided for a transfer of shares of madison preferred_stock to petitioner from elmer's estate in exchange for dollar_figure this agreement was signed by petitioner and his family but elmer's heirs refused to sign shortly thereafter elmer's heirs expressed a desire to retain majority ownership in madison when petitioner realized that elmer's heirs intended to retain majority control he became concerned that this would adversely impact the management of the bank in date petitioner passed a corporate resolution whereby madison attempted to redeem big_number shares of preferred_stock and big_number shares of common_stock from elmer's estate later petitioner appointed his son to be a director of madison petitioner and his son amended the resolution to increase by shares the number of preferred shares that were to be redeemed by madison on date petitioner and his son held another directors' meeting at this meeting they authorized the issuance of big_number shares of madison common_stock to petitioner in exchange for a reduction in madison's debt owed to him elmer's heirs filed a lawsuit in the iowa district_court for madison county alleging petitioner had breached a fiduciary duty owed to madison shareholders by authorizing the issuance of the big_number shares of common_stock to himself and by attempting to have madison redeem the common and preferred_stock from the heirs petitioner counterclaimed seeking various remedies including specific performance of the redemption and the sale of madison preferred shares from elmer's estate 2the counterclaims are as follows counterclaims defendants counterclaim plaintiffs jean w lange and gene c lange petitioners' son for their coun- terclaims against beth thomas lange mary beth williams and martha jane lange state count i declaratory_judgment a present controversy exists among the parties regarding the legal effect of certain actions taken by madison holding co the estate of elmer f lange beth thomas lange mary beth williams martha jane lange jean w lange and gene c lange including but not limited to a b c d e whether the agreement for the sale of shares of madison holding co preferred_stock to jean w lange is valid and enforceable who owns the stock of madison holding co held by elmer f lange before his death whether the stock certificate forms signed by beth thomas lange purportedly as president of madison holding co are valid whether the noticed redemption by madison holding co of big_number common shares and big_number preferred shares is valid whether the consideration for the big_number shares of common_stock issued to jean w lange of date was adequate and whether said issuance was consistent with the rights of all concerned and f whether the bylaws of madison holding co create enforceable rights in favor of madison holding co continued on date the district_court issued its opinion in lange v lange equity no this ruling was appealed to the iowa supreme court which held that the agreement whereby elmer's estate was to sell shares to petitioner should be enforced the iowa supreme court also held that the district continued wherefore jean w lange and gene c lange pray for a declaration that i the agreement for the sale of shares of madison holding co preferred_stock is valid and enforceable ii the estate of elmer f lange is and continues to be a stockholder of madison holding co subject_to the redemption by madison holding co with respect to big_number common shares and big_number of the preferred shares and further subject_to jean w lange's contract rights with respect to an additional preferred shares iii the stock certificate forms signed by beth thomas lange pur- portedly as president of madison holding co are of no force or effect iv the noticed redemption of big_number common shares and big_number preferred shares is valid v the consideration for the big_number shares of common_stock was adequate and said issuance was consistent with the rights of all concerned and vi all the rights of madison holding co jean w lange and gene c lange under the bylaws are valid and enforceable and such other further relief as may be equitable in the premises and for the costs of this action count ii specific performance wherefore jean w lange and gene c lange pray for specific performance of the redemption of stock by madison holding co from the estate of elmer f lange and further pray that counterclaim defendants beth thomas lange mary beth williams and martha jane lange be required to take all steps necessary to cause the estate of elmer f lange to perform the agreement for the sale of shares of madison holding co pre- ferred stock and for such other further relief as may be equitable in the premises and for the costs of this action court properly voided both petitioner's attempt to have madison redeem the stock from elmer's estate and his attempt to have madison issue big_number shares of common_stock to himself petitioner and his wife filed joint income_tax returns for and in these returns they claimed deductions for legal fees in the amounts of dollar_figure dollar_figure and dollar_figure respectively all of the legal fees related to the above litiga- tion respondent determined that petitioner and his wife were not entitled to current deductions for the legal fees that they incurred opinion we must decide whether the legal fees paid_by petitioner were deductible during the years at issue petitioner argues that the fees were properly deducted pursuant to sec_162 or sec_212 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 sec_212 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable year-- for the production_or_collection_of_income sec_212 petitioner bears the burden of proving that he satisfies the requirements under sec_162 or sec_212 rule a 290_us_111 3see lange v lange n w 2d iowa respondent argues that the deductibility of the legal fees is governed by sec_263 sec_263 disallows deductions for capital expenditures legal expenses paid to defend or perfect title to property are capital expenditures and are not currently deductible 397_us_572 59_tc_708 we must look to the origin of the claim to decide whether the legal fees paid_by petitioner are currently deductible woodward v commissioner supra pincite the origin-of-the- claim test requires us to examine the origin and character of the legal claim rather than the taxpayer's subjective purpose in filing the lawsuit id 372_us_39 in gilmore the supreme court said the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense was business or personal and hence whether it is deductible or not united_states v gilmore supra pincite the origin of the claim is identified by analyzing all of the facts and circumstances surrounding the litigation id pincite- if the origin of the claim involves the defense or protection of title to property the legal fees are nondeductible capital expenditures 526_f2d_135 6th cir boagni v commissioner supra pincite the question to be answered is out of what kind of transaction did the litigation arise boagni v commissioner supra the facts surrounding the litigation between petitioner and elmer's heirs are not in dispute after his brother died petitioner took various steps to protect his ownership of madison stock and to acquire additional shares of such stock elmer's family resisted petitioner's efforts and filed suit against petitioner and his son petitioner counterclaimed seeking a declaration that the attempted redemption from elmer's estate and issuance of stock to petitioner were valid and seeking an order for specific performance of the agreement to sell shares petitioner argues that he undertook the litigation to protect his position at the bank petitioner points to several of respondent's revenue rulings holding that litigation expenses_incurred to defend a taxpayer's actions as an employee are deductible as ordinary and necessary expenses_incurred in the conduct_of_a_trade_or_business see revrul_74_394 1974_2_cb_40 revrul_71_470 1971_2_cb_121 petitioner contends the origin of the claim was the heirs' attempt to remove petitioner from his job at the bank because petitioner filed his claims in part to protect his employment at the bank petitioner reasons that the legal fees he incurred are currently deductible we disagree the litigation arose because petitioner caused madison to issue additional shares of stock to himself and he attempted to have madison redeem shares of stock from elmer's heirs peti- tioner in his counterclaim sought to enforce an agreement to purchase shares from elmer's estate in order to equalize the stock ownership as between the families the claims have their origin in the protection defense and acquisition of peti- tioner's ownership_interest in madison stock while petitioner's purpose in undertaking the litigation might have included protecting his job this is not determinative under the origin- of-the-claim test see 70_tc_584 see also mitchell v commissioner tcmemo_1994_ and cases cited therein affd 73_f3d_628 6th cir petitioner through litigation sought to establish his ownership of additional shares of madison stock we conclude that the litigation costs were incurred to defend protect and acquire petitioner's title to the madison stock and therefore constitute nondeductible capital expenditures which should be added to the basis of petitioner's madison stock see 411_f2d_1374 2d cir revg 50_tc_104 lin v commissioner tcmemo_1984_581 accordingly we sustain respondent's determination in the notice_of_deficiency to reflect the foregoing decision will be entered for respondent
